Exhibit 10.2


June 12, 2010


Mr. Liang Li
Director of Business Management Department
China United Coal Bed Methane Corporation Ltd.


With regard to the Shouyang Project CBM Purchase and Sale Contract dated June
12, 2010, CUCBM and FEEB agree that CUCBM is the sole signatory to the GSA, but
FEEB is one of the beneficiaries under the GSA.  CUCBM and FEEB agree that FEEB
and its affiliates may disclose the contents of the GSA to potential investors
and consultants or otherwise as required by the rules of any stock exchange,
applicable law, or a valid court order.  CUCMB and FEEB understand that they are
each respectively entitled to their share of any VAT refunds and government
subsidies under the current government policies related to sales of gas from the
Shouyang PSC area.


Yours truly,
 
FAR EAST ENERGY (BERMUDA), LTD.
 
/s/ Michael R. McElwrath
Name:  Michael R. McElwrath
Title:    Chairman



Agreed and Accepted this 12 day of June, 2010.


Business Management Department, China United Coal Bed Methane Corporation Ltd.


By:
/s/ Liang Li
   
Printed Name:
Liang Li
   
Title:
 


 
 

--------------------------------------------------------------------------------

 